NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 17, 2011*
                                  Decided August 17, 2011

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 11‐2029

MICHAEL A. BLACKMON,                                 Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Eastern District of Wisconsin.

       v.                                            No. 10‐C‐978

GARY H. HAMBLIN and                                  Rudolph T. Randa,
RICK RAEMISCH,                                       Judge.
      Defendants‐Appellees.

                                         O R D E R

       In this suit under 42 U.S.C. § 1983, Wisconsin prisoner Michael Blackmon challenges
as unconstitutional the conditions of his parole, which has since been revoked. Blackmon
was ordered back to prison because he refused to obtain a psychological evaluation.
Blackmon concedes this fact but insists that he is “of sound mind” and that forcing him to
seek a psychological evaluation amounts to cruel and unusual punishment. He demands


       *
        The defendants‐appellees were not served with process in the district court and are
not participating in this appeal. After examining the plaintiff‐appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus the appeal is submitted
on the plaintiff‐appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐2029                                                                              Page 2

unspecified injunctive relief plus $6 million in damages. The district court dismissed his suit
at screening. See 28 U.S.C. § 1915A(b)(1).

       We agree with the district court that Blackmon has selected the wrong vehicle to
pursue his grievances. A person convicted of a crime may not use § 1983 to attack the fact of
his confinement or the conditions of his parole. Preiser v. Rodriguez, 411 U.S. 475, 490 (1973);
Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006); Williams v. Wisconsin, 336 F.3d 576, 579‐80
(7th Cir. 2003); Drollinger v. Milligan, 552 F.2d 1220, 1224‐25 (7th Cir. 1977). Nor may a
prisoner use § 1983 to obtain damages if success on the merits necessarily would imply the
invalidity of the revocation of his parole. Heck v. Humphrey, 512 U.S. 477, 487 (1994);
Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006); Coleman v. Dretke, 395 F.3d 216, 219 n.2
(5th Cir. 2004); Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir. 2000). If Blackmon wanted to
challenge the constitutionality of Wisconsin’s requiring him to obtain a psychological
evaluation, then he should have filed a petition for a writ of habeas corpus.

                                                                                   AFFIRMED.